Citation Nr: 0925176	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph P. Calandriello, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to March 
1958, and from January 1959 to February 1976.   A death 
certificate reflects that the Veteran died in May 2005.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in May 2008 at the Nashville RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  

This case was previously before the Board in December 2008 
when it was remanded for the appellant to be afforded the 
opportunity to present testimony at a hearing before a 
Veterans Law Judge.  A video-conference hearing was 
subsequently scheduled and held in March 2009.  The appellant 
testified at that time and the hearing transcript is of 
record.

In April 2009, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in April 2009.  In April 
2009, the Board informed the appellant that it had requested 
a specialist's opinion in conjunction with the adjudication 
of her appeal, provided her a copy of the opinion and 
indicated that she was entitled to submit additional evidence 
or argument provided within 60 days of the date of that 
letter.  Neither she nor her representative responded.  As 
such, the Board will proceed with the consideration of her 
case.


FINDINGS OF FACT

1.  The Veteran died in May 2005, and the death certificate 
lists the cause of death as metastatic adenocarcinoma of 
unknown origin.

2.  The Veteran is presumed to have been exposed to 
herbicides in service. 

3.  The medical evidence reveals that the Veteran died due to 
metastatic adenocarcinoma, which is at least as likely as 
not, of bronchopulmonary origin.  


CONCLUSION OF LAW

A disability that was incurred as a result of service caused 
or contributed substantially to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

Although not otherwise established as incurred in or 
aggravated by service, for Veteran's exposed during service 
to certain herbicide agents (including Agent Orange), service 
connection may be granted for one of the diseases listed at 
38 C.F.R. § 3.309(e), including respiratory cancers.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309.

The governing law provides that a "Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (emphasis added).  Service 
in the Republic of Vietnam is interpreted as requiring 
service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 129 S. Ct 1002 (2009).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The Veteran died in May 2005.  
The Veteran's death certificate lists metastatic 
adenocarcinoma of unknown origin as the cause of death.  At 
the time of his death service connection was not in effect 
for any condition.  The appellant contends that the Veteran's 
metastatic adenocarcinoma was of bronchopulmonary origin and, 
therefore, is presumptively due to the Veteran's exposure to 
herbicides during his service in the Republic of Vietnam.

At the time of the Veteran's death, the Veteran was not 
service connected for any disability.  As such, the Board 
will consider whether condition that caused the Veteran's 
death may be service-connected.  Under the laws administered 
by VA, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

The Veteran's service records reveal that he served in the 
Republic of Vietnam.  Therefore, the Board finds that the 
Veteran was presumptively exposed to herbicides.  See 
38 U.S.C.A. § 1116(f).

In a May 2006 letter, Dr. H.D., a private physician, 
indicated that when the Veteran was examined in March 2005, 
the Veteran had a pancreatic mass with liver metastasis, and 
a left lung lesion.  Dr. H.D. stated that one of the liver 
lesions was biopsied and revealed metastatic adenocarcinoma.  
Dr. H.D. stated that it was his suspicion that it was 
metastatic pancreatic cancer but that a lung primary could 
not be ruled out.

In a subsequent letter from Dr. H.D., a private physician, 
dated in February 2007, the Veteran's metastatic 
adenocarcinoma was noted to be of unknown origin.  The 
physician indicated that it could have been from the 
pancreas, colon, or lung as there was a large mass on the 
pancreas, nodules in the left lung, and hepatic lesions.

In June 2008, after examining the Veteran's medical records, 
a VA examiner rendered the opinion that the Veteran died of 
metastatic adenocarcinoma of unknown origin and that there 
was no way to know the primary site of the cancer.

In April 2009 a VA physician, after reviewing the claims 
folder, rendered the opinion that the Veteran's metastatic 
adenocarcinoma was at least as likely as not of 
bronchopulmonary origin.  The physician based her opinion on 
the Veteran's normal CA 19-9 tumor marker.  The physician 
noted that in cases of pancreatic cancer the CA 19-3 tumor 
marker has a sensitivity and specificity of 80 to 90 percent.  
She indicated that this was a value related to tumor size.  
In the Veteran's case, the tumor on computed tomography (CT) 
scan in the pancreas was large so if the metastatic 
adenocarcinoma was of pancreatic origin the CA 19-9 tumor 
marker would be expected to be elevated.  In addition, the CA 
19-9 tumor marker is rarely high in lung cancer.

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
warranted.  The Veteran's service records reveal that the 
Veteran served in the Republic of Vietnam and, as such, is 
presumed to have been exposed to herbicides.  The Veteran's 
death certificate reveals that the Veteran died of metastatic 
adenocarcinoma of unknown origin.  After reviewing the 
Veteran's claims folder a VA physician rendered the opinion 
that the Veteran's metastatic adenocarcinoma was at least as 
likely as not of bronchopulmonary origin.  The Board notes 
that respiratory cancers are presumptively related to 
exposure to herbicides.  See 38 C.F.R. § 3.309(e).  As the 
Veteran's metastatic adenocarcinoma is at least as likely as 
not of bronchopulmonary origin, the Veteran was presumptively 
exposed to herbicides in service, and respiratory carcinomas 
are presumptively due to or related to exposure to 
herbicides, the Board finds that the Veteran's metastatic 
adenocarcinoma is of service origin.  As the Veteran's 
metastatic adenocarcinoma was reported to be the immediate or 
underlying cause of the Veteran's death, entitlement to 
service connection for the cause of the Veteran's death must 
be granted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


